Citation Nr: 9921815	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  96-23 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to August 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied entitlement to a total 
disability rating for pension purposes.  The Board notes that 
the April 1999 Written Brief Presentation submitted by the 
veteran's representative indicates that there are two issues 
on appeal, the additional issue being entitlement to service 
connection for seizures.  The Board notes that a November 
1997 Board decision denied the veteran's service connection 
for seizures claim.  There is no evidence on record to 
justify bringing this issue back before the Board for 
appellate review.  Therefore, the Board will only address the 
veteran's pension claim. 


REMAND

The veteran has a documented disability history of seizures, 
tuberculosis, myopia and pallor optic nerve, dysthymic 
disorder, liver disease with type B hepatitis and 
hemorrhoids.  However, the evidence, including the veteran's 
own assessment of his medical problems, shows that the 
seizure disorder is a disability that is critical to the 
veteran's pension claim.  The veteran's seizure disability is 
currently rated under 38 C.F.R. § 4.124a, Diagnostic Code 
(DC) 8910, for grand mal epilepsy, using the general rating 
formula for major seizures.  Without setting forth in this 
remand decision the exact rating criteria for major and minor 
epileptic seizures, the Board notes that any increased rating 
above the current 20 percent under this DC requires an 
assessment of the frequency and severity of the veteran's 
seizures over the last year.  The Board finds that this 
critical information is not presently available.  

In reviewing the evidence of seizures in this case, the Board 
finds that the most recent evidence of seizures goes back to 
December 1997, according to records from Silbee Doctors 
Hospital.  These December 1997 records do not indicate how 
frequently the seizure were occurring at that time.  The 
majority of the medical evidence related to seizures covers 
the period of 1995 and 1996.  The most recent VA examination 
on record is dated in August 1996, and in the Board's opinion 
is not a detailed assessment of the veteran's seizure 
disorder.  At that time, the veteran told the examiner that 
his seizures occur as often as once every three months.  A VA 
Compensation and Pension Evaluation Industrial Survey 
conducted that same month similarly revealed that the veteran 
spoke of experiencing seizures 3-4 times per year.  Since 
that time, the record does not show a clear indication of the 
frequency and severity of his seizures.  The record also 
contains conflicting evidence as to whether the veteran's 
seizures are the result of substance abuse or a form of 
epilepsy.  Furthermore, evidence such as Lake Charles 
Memorial Hospital records from June 1996 infer the 
possibility that the veteran's failure to take prescribed 
seizure medication may be causing his seizures.         

In addition, the Board notes that the September 1995 rating 
decision that denied entitlement to non-service-connected 
pension rated the veteran's dysthymic disorder as 10 percent 
disabling.  The additional evidence received since then by 
the RO includes records from June 1996 from Lake Charles 
Memorial Hospital containing a diagnosis of major depression, 
as well as alcohol dependence, and a GAF score of 30, and a 
May 1995 report from Nguyen N. Nguyen, M.D., which notes 
depression and a GAF score of 50, and states that the veteran 
is "not suitable for employment."  

In reviewing the record, the Board finds that additional 
development is necessary before appellate action may be 
completed.  Accordingly, in order to ensure that the VA has 
met its duty to assist the veteran in developing the facts 
pertinent to his claim, and to ensure full compliance with 
due process requirements, this case is REMANDED to the RO for 
the following actions:

1.  The RO should request that the 
appellant furnish the names and addresses 
of all health care providers who accorded 
the veteran treatment for his 
disabilities from November 1997 to the 
present.   

2.  The RO should request any such 
records not previously associated with 
the claims file.  The Board is 
particularly interested in the records of 
treatment of the veteran's seizure 
disorder and depression.

3.  The RO should afford the veteran the 
opportunity for a VA examination to 
determine the extent of the veteran's 
current disabilities.  Most notably, the 
examiner(s) should assess the level of 
disability due to depression and should 
assess the veteran's seizure disorder 
with respect to the frequency and 
severity of the seizures.  The 
examiner(s) should render an opinion, to 
the extent possible, as to whether the 
seizures are related to epilepsy, in 
accordance with his current seizure 
disability rating code, or are the result 
of alcohol dependence.  Furthermore, the 
Board is also interested in whether the 
seizures may be caused by the veteran's 
failure to take prescribed medication.        

4.  The RO should review the claim for 
permanent and total disability rating for 
pension purposes.  The RO should assign a 
percentage rating to each of the 
veteran's disabilities using the 
appropriate Diagnostic Codes, and discuss 
their applicability to the veteran's 
disabilities.  The RO should then apply 
the mandates of 38 C.F.R. §§  4.15, 4.16, 
4.17 and 3.321(b)(2) to determine whether 
the veteran is permanently and totally 
disabled under the "average person" 
standard, as well as the 
"unemployability" standard.  See Brown 
v. Derwinski, 2 Vet. App. 444 (1992).  If 
the decision remains adverse to the 
veteran in any respect, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond thereto.  The case 
should thereafter be returned to the 
Board for further consideration, as 
warranted.

The veteran need take no action until he is so informed.  The 
veteran may present additional evidence or argument while the 
case is in remand status at the RO.  Cf. Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).  The purpose of this 
REMAND is to develop additional evidence.  No inferences are 
to be drawn therefrom.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1998).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



